DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference numeral 40 points to both the O-ring and the openings; see fig. 2.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification recites “plurality of openings as illustrated at 40 and 42…” (see page. 5, lines 16-17); the O-ring is actually disclosed as reference numeral 40.  


Claim Objections
Claims 1-9 objected to because of the following informalities: claim 1 recites “capsule valve” on line 15; for consistency of language, the examiner suggests also reciting --capsule valve means-- on line 15; line 1 of claim 1 recites “( )”, which appears to be a typo in which a reference number is missing; the examiner also suggests removing the phrase “characterized in that” in line 7 of claim 1. Additionally, claims 2-9, should recite --The pressure regulator valve-- in line 1 of claims 2-9.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 8,684,240).
A pressure regulator valve adapted for connection to a container having a multi-liter capacity for a carbonated beverage for automatically maintaining the pressure in the headspace above the beverage at a predetermined level to assure dispensing of the beverage (Sauer teaches that the valve is capable of being connected to a large capacity container, for instance, a 5L capacity container; col. 1, lines 19-29), including a housing 1, 4 (fig. 5) containing a piston 21 dividing the housing into first and second chambers (chamber 13 below diaphragm 15 and chamber area above diaphragm; fig. 6), a capsule 2 containing a pressurized gas secured to said first chamber, valve means 14 for releasing said pressurized gas into said first chamber when the pressure within .
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Sauer fails to disclose (claim 2) a portion of said first face of said piston engaging said inclined plane; (claim 6) capsule valve means includes a stem; (claim 7) an insert secured to an opening in the top of said capsule and having a hollow threaded nipple extending upwardly from said capsule, said housing being threadably secured to said threaded nipple; (claim 8) force generating means in a first spring seated in said second chamber between said crimp cup.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rege (US 9,352,949) teaches a pressure regulator valve in a beverage dispenser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799